Citation Nr: 1127924	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as a leg disability.

2.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims file was later transferred to the Louisville, Kentucky RO.

These matters were last before the Board in November 2009 at which time they were remanded for further development.  That development has been completed and the matters are now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran incurred a right hip disability, claimed as a leg disability in service, but it has rather shown by that such a disability pre-existed service and did not permanently increase in severity therein.  

2.  It has not been shown by competent and probative evidence that the Veteran incurred flat feet in service, but it has rather been shown that such a disability pre-existed service and did not permanently increase in severity therein.  


CONCLUSIONS OF LAW

1.  Service connection for right hip disability, claimed as a leg disability, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

2.  Service connection for flat feet is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2004.  Complete notice regarding downstream elements was provided in a March 2006 letter and the claims were readjudicated in a January 2007 statement of the case.  Id.; Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records and assisted the Veteran in obtaining evidence.  The Veteran has been provided a VA examination in furtherance of substantiating his claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms., and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  The regulation provides that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation  may not be conceded where the disability underwent no increase in  severity during service on the basis of all the evidence of record  pertaining to the manifestations of the disability prior to, during and  subsequent to service. 38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that in the April 2005 rating decision the RO addressed a claim for service connection of a hip disability, in addition to a leg disability.  The RO essentially made no distinction between these claims and addressed the hip in the denial of service connection for a leg disability.  Accordingly, the Board will also address the hip.  

The Veteran's entrance examination, dated in July 1958, documents that the Veteran entered with an old healed fracture of the right femur with stable metallic fixation and scar on the right thigh and 3 degrees bilateral asymptomatic pes planus.  This examination documents that the Veteran broke his hip at age 16 and was subsequently operated on for this condition.  The Veteran reported no trouble with the hip since then.  Subsequent service treatment records document complaints of hip and foot pain and that the Veteran was put on profile for both conditions.  He declined a separation examination.  

Following service, the earliest documented evidence pertaining to the feet appears in an August 1997 progress note from Kyle King, M.D.  At this time the Veteran presented with a complaint of pain in his feet when he first walked in the morning.  Examination showed no edema, but he did have some pain over the proximal plantar heel on the right.  Plantar fasciitis, very mild, was assessed and the Veteran was prescribed Motrin for treatment thereof.  

In light of the suggestion that the Veteran's pre-existing right hip (leg disability) and flat feet underwent a permanent increase in severity in service, the Veteran was afforded a VA examination in November 2009, per the Board's remand directives.  The report of this examination notes that the entire claims file, including the Veteran's service treatment records, was reviewed by the examiner.  Based upon a review of the records and examination of the Veteran, the examiner noted the history of pes planus that pre-existed service, as well as the August 1997 assessment of very mild plantar fasciitis.  The examiner also noted the pre-service history of a right hip condition, assessed as right interochanteric fracture, status-post open reduction and internal stabilization (ORIF).  

With respect to the Veteran's bilateral foot condition, the examiner found that this condition pre-existed service and was less likely as not permanently aggravated by service.  The examiner reasoned that during initial intensive training that the Veteran had developed symptoms of pes planus and was treated with arch supports and a permanent profile that continued until separation.  The examiner highlighted that the service treatment records documented intermittent treatment for his feet from enlistment until 1964 and that following his discharge there was only one documentation of foot pain diagnosed as mild plantar fasciitis in 1997, with no further documentation thereafter.  The examiner concluded that the Veteran experienced only a temporary aggravation of his pes planus and that the symptoms thereof resolved following active duty.  The  examiner found it salient that there was no evidence of ongoing treatment for the condition of pes planus and nothing to support the conclusion that there was any permanent in-service aggravation.  

With respect to the Veteran's right hip/leg condition, the examiner felt that this condition (right interochanteric fracture, status post open reduction and ORIF) was less likely as not permanently aggravated in service.  The examiner related that the Veteran sustained a right interochanteric fracture prior to entering service, which was documented at entrance and for which the Veteran was placed on a permanent profile.  The examiner also noted that the Veteran had been seen for symptoms of pain in the right hip in service and that his profile was continued.  The examiner found it notable that following separation from active duty that there was no further documentation of medical visits for pain in the right hip or any mention of removing the hardware from the hip, or any other treatment.  The examiner found no evidence to support the conclusion that that Veterans military service had permanently aggravated the pre-existing right hip condition and that the Veteran's pain appeared to be at the level it was prior to his entrance to service.  

The  Board notes that the Veteran's representative has asserted that the Veteran directly incurred pes planus (flat feet) and a right hip/leg disability in service.  However, as these conditions were noted upon examination to service, it is clear to the Board that they pre-existed service.  Accordingly, service connection therefore is not warranted on a direct basis.  Gilbert, supra.  Rather, the only question in this case is whether these pre-existing conditions were aggravated in service.

The Board acknowledges the Veteran's implicit assertions that these conditions were permanently aggravated in service and he is certainly capable to describe his observations of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  However, given that there is no documentation or assertion of treatment for these conditions following service, but for one 1997 private treatment note pertaining to the feet, the evidence weighs against a finding that the conditions were permanently aggravated therein.  It is reasonable to expect that if the conditions had indeed been permanently aggravated in service that post-service treatment would have been sought.  This point is especially of importance because the Veteran underwent treatment in service; thus, one would expect treatment to have continued had the conditions been chronically worsened, as is contraindicated by history, as well as the opinions of the VA examiner.  

The absence of treatment following service, but for one instance pertaining to the feet, coupled with the competent and probative negative VA medical opinions on the question of permanent aggravation weighs heavily against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the Board to concludes that the apparent increase in severity of these condition was only temporary.  Davis, supra.; Hunt, supra.  

In sum, the Board finds that the competent and probative evidence of record substantially outweighs the Veteran's implicit assertions that the pre-existing conditions were permanently aggravated by service and increased permanently in severity therein.  Rather, the evidence pertaining to the manifestations of these disabilities prior to, during and following service preponderates to warrant the conclusion that they did not undergo a permanent increase in severity during service.  Gilbert, supra.  Thus, the presumption of aggravation does not attach and the claims are denied.  38 C.F.R. § 3.306(b).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right hip disability, claimed as a leg disability, is denied.

Entitlement to service connection for flat feet is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


